Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 7, 1976. The employer owned a motel and sought to avoid an employer-employee relationship by entering into a contractual relationship with couples to manage the motel. However, the contract provided for substantial direction and control over the managers and there is testimony that the managers were given very little independence to act as entrepreneurs. There is substantial evidence to support the determination of the board (see Matter of Guido [Catherwood], 33 AD2d 1062; Matter of Smith [Catherwood], 26 AD2d 459). Decision affirmed, without costs. Greenblott, J. P., Staley, Jr., Main, Mikoll and Herlihy, JJ., concur.